DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the toothing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear which toothing applicant is referring as there is a toothing associated with the coupling faces and with the toothed disk.  For the purposes of examination the toothing is being interpreted as being associated with the coupling faces.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling mechanism to in claim 1.
The coupling mechanism is being interpreted as a coupling sleeve and coupling face. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,674,204 to Chanoch (Chanoch) in view of U.S. Publication No, 2011/0257604 to Banik (Banik).
Regarding claim 1, Chanoch teaches an injection unit (see figs. 3 and 6), the injection unit comprising: a housing (100, 300) for a product receptacle (Col. 4 ln. 13-24); a piston rod (120) with an outer thread (123; Col. 5 ln. 44-54) axially movable and non-rotatably arranged in the housing (Col. 5 ln. 60-62); a delivery apparatus comprising a threaded nut (110) with an inner thread (see ex. fig. 1) engaged with the outer thread (123) of the piston rod and configured to move the piston rod to deliver the product (Col. 
Chanoch teaches allowing the roration of the tooth disk in a first direction but not in a second (Col. 4 ln. 56-67) but fails to explicitly teach the teeth as asymmetrical teeth or by the shape of the teeth of the toothed disk prevent rotation.
Banik teaches as asymmetrical teeth (see fig. 3) and the shape of the teeth of the toothed disk prevent rotation (para. 0042, 0043, 0049, 0050, 0052).




    PNG
    media_image1.png
    334
    636
    media_image1.png
    Greyscale

Regarding claim 2, Chanoch in view of Banik teach the claim limitations of claim 1, where Chanoch teaches wherein the coupling mechanism (450, 145) comprises at least two coupling faces (452, 141) that are respectively provided with a toothing comprising teeth (453, 145; Col. 7 ln. 60-67), and wherein the at least two coupling faces are slidably engaged during a dosing operation or during a dose correction and generate an acoustic and/or tactile signal in accordance with an adjusted or a corrected dose of the product to be administered (Col. 7 ln. 60- Col. 8 ln. 4).  

Regarding claim 4, Chanoch in view of Banik teach the claim limitations of claim 2, where Chanoch teaches wherein each toothing comprises individual teeth in annular arrangements (see fig. 3).  
Regarding claim 5, Chanoch in view of Banik teach the claim limitations of claim 2, where Chanoch teaches wherein a relative motion between the at least two coupling faces can be prevented by actuating the discharge button (Col. 8 ln. 14-21).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783